EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kory Christensen on 4/19/2021.

The application has been amended as follows: 
1.	(Currently Amended)  A method of fabricating a porous silicon carbide structure having a selected morphology, comprising:
providing a silicon carbide structure;
providing an etching solution comprising a reducing agent and an oxidizing agent; 
electrochemically etching the silicon carbide structure with the etching solution to produce pores through a region of the silicon carbide structure to form a porous silicon carbide structure, wherein electrochemically etching the silicon carbide structure comprises applying a voltage to a surface of the silicon carbide structure to produce a current 
monitoring a slope of the current versus time; and
controlling an etch propagation rate of the etching solution through the region of the silicon carbide structure to avoid a change in the monitored slope and achieve the selected morphology, wherein the current is proportional to a removal rate of material, and wherein the slope is negative 


13.	(Canceled).

14.	(Canceled).


21.	(Currently Amended)  The method of claim 1, wherein controlling the etch propagation rate comprises:
selecting a concentration of reducing agent; and
selecting a voltage;
wherein the etch propagation rate is inversely proportional to a porosity of the selected morphology at the selected concentration and selected voltage. 

25.	(Currently Amended)  A method of fabricating a porous structure, comprising:
providing a starting structure to be rendered porous, wherein the starting structure comprises silicon carbide;
providing an etching solution comprising a selected reducing agent and an oxidizing agent;
electrochemically etching the starting structure with the etching solution to produce pores through a region of the starting structure to form a porous structure, wherein electrochemically etching the structure comprises applying a voltage to a surface of the structure to produce a current 
monitoring a slope of the current versus time; and 
controlling an etch propagation rate of the etching solution through the region of the structure to avoid a change in the monitored slope and achieve a selected porosity, wherein the current is proportional to a removal rate of material, and wherein the slope is negative 

26.	(Currently Amended)  The method of claim 25, wherein the selected porosity is greater than 90% 


30.	(Currently Amended)  The method of claim 25, wherein the starting structure is electrochemically etched beginning at an “Si” face.

31.	(Currently Amended)  The method of claim 25, wherein the starting structure is electrochemically etched beginning at a “C” face.

32.	(Currently Amended) A method of fabricating a porous semiconductor structure via an electrochemical etch process, comprising:
providing a semiconductor structure comprising silicon carbide;
providing an etching solution comprising a reducing agent and an oxidizing agent;
selecting a concentration of the reducing agent; 
electrochemically etching the semiconductor structure with the etching solution to produce pores through a region of the semiconductor structure to form a porous semiconductor structure, wherein electrochemically etching the semiconductor structure comprises selecting a voltage and applying the selected voltage to a surface of the semiconductor structure to produce a current 
monitoring a slope of the current versus time; and
controlling an etch propagation rate of the etching solution through the region of the semiconductor structure to avoid a change in the monitored slope and achieve a selected morphology, wherein the current is proportional to a removal rate of material, and wherein the slope is negative,
wherein the porous semiconductor structure comprises a selected porosity.

33.	(Canceled).

34.	(Canceled).

35.	(Currently Amended)  The method of claim [[34]]32, wherein the selected concentration is from about 1% to about 50%, from about 1% to about 20%, from about 1% to about 15%, from about 1% to about 10%, from about 1% to about 5%, or from about 2% to about 5%, by volume, and the selected voltage is from about 20 V to about 40 V, from about 20 V to about 30 V, or from about 20 V to about 26 V.


38.	(Canceled).

            39.	(New)	The method of claim 1, wherein controlling the etch propagation rate comprises changing a concentration of the reducing agent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the language that a slope of the current is monitored for the etching process such that the slope is negative and avoids change to achieve a selected (uniform) morphology overcomes the closest prior art of record. 
The closest art is that of US 2013/0187532 of Sharifi et al which discloses a method for making porous silicon carbide, but does not monitor the current. Additionally Ke et al “Comparative columnar porous etching studies on n-type 6H SiC crystalline faces” Physica Status Solidi (b), 2008, 8(7), p. 1396-1403 discloses uniform morphology but does not disclose monitoring the current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794